PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/472,606
Filing Date: 21 Jun 2019
Appellant(s): ADVANCED NEW TECHNOLOGIES CO., LTD.



__________________
Weiguo Chen
Sheppard Mullin Richter & Hampton, LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/06/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li [US 2018/0285869] in view of Inoue [US 20190289454].
As per claim 16:	Li teach a computer-implemented method for generating digital marks, comprising: 
obtaining, by one or more computer devices from a user device, entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting, by one or more computer devices, the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, by the one or more computer devices from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is quarriable to retrieve the entity information from the blockchain; [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, by the one or more computer devices for the entity, a digital mark that is uniquely identifiable based on the transaction identification; [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting, by the one or more computer devices, an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065]
**based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
	Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of the blockchain for storage in the blockchain [Li: 0010, 0063-0065]. Thus, Li suggests (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request transactions received via network interface into a blockchain based on a consensus building algorithm executed in cooperation with the other node [Inoue: 0086]. The inquiry responding part generates a response corresponding to the received information use request transaction where the inquiry responding part acquires identification information included by the information use request transaction, from the information accumulated in the blockchain. Then, the inquiry responding part generates a response to be transmitted through the network interface. Inoue further discloses the information user device may adopt the node device having presented embedded SIM information having been selected by a majority vote or the like at the earliest time, as a response node. Alternatively, the information user device may define a unique rule such as adopting information at the time when the minimum number of nodes required to return the same embedded SIM information has been reached [Inoue: 0087-0093, 0112]. Thus, the response transmitted including acquired information to the information user device based on a consensus building algorithm executed in cooperation with the other nodes or based upon a rule required to return the same information has been reached obviously suggests successful storage of the association relationship in the blockchain and returning a success message of the registration to the user device by the other node.  As such, motivation to further teach “based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device”, managed by the blockchain technology is excellent in reliability, availability and maintainability [Inoue: 0093].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device”, for the reason of reliability, availability and maintainability due to device registration being managed by the blockchain technology. 
Claim 17:  Li: 0014, 0027; discussing the method of claim 16, wherein: the entity information comprises an identification number, an address, and contact information of the entity.
Claim 18:  Li: 0045; discussing the method of claim 16, wherein transmitting the entity information to the one or more nodes of the blockchain for storage in the blockchain comprises: writing at least the entity information into a blockchain contract; and causing the one or more nodes to initiate the blockchain transaction to deploy the blockchain contact and store the blockchain transaction to the blockchain. [Li: 0063-0065]
Claim 19:  Li: 0035; discussing the method of claim 16, wherein: the transaction identification is a hash value of the blockchain transaction.
Claim 20:  Li: 0035; discussing the method of claim 16, wherein: the digital mark is a hash value of the blockchain transaction.
Claim 21:  Li: 0068; discussing the method of claim 16, wherein: the entity is a corporation; and the entity information comprises corporation registration information certified by an official agency.
Claim 22:  Li: 0036-0039; discussing the method of claim 16, further comprising: generating, by the one or more computer devices, a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 23:  Li: 0035-0039; discussing the method of claim 16, further comprising: transmitting, by the one or more computer devices, the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining, by the one or more computer devices, a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate in the blockchain; and associating, by the one or more computer devices, the digital mark with the different transaction identification to show endorsement by the entity. [Li: 0041, 0045]
Claim 24:  Li: 0035-0039; discussing the method of claim 16, further comprising: through a different association relationship, associating, by the one or more computer devices, the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 25:  Li: 0036-0039; discussing the method of claim 16, further comprising: transmitting, by the one or more computer devices, the different association relationship to one or more nodes of the blockchain for storage in the blockchain.
As per claim 26:	Li teach a digital mark generation system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
obtaining, from a user device, entity information of an entity for registration; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is queryable to retrieve the entity information from the blockchain; [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, for the entity, a digital mark that is uniquely identifiable based on the transaction identification; [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065] 
**based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of suggest teaches (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request transactions received via network interface into a blockchain based on a consensus building algorithm executed in cooperation with the other node [Inoue: 0086]. The inquiry responding part generates a response corresponding to the received information use request transaction where the inquiry responding part acquires identification information included by the information use request transaction, from the information accumulated in the blockchain. Then, the inquiry responding part generates a response to be transmitted through the network interface. Inoue further discloses the information user device may adopt the node device having presented embedded SIM information having been selected by a majority vote or the like at the earliest time, as a response node. Alternatively, the information user device may define a unique rule such as adopting information at the time when the minimum number of nodes required to return the same embedded SIM information has been reached [Inoue: 0087-0093, 0112]. Thus, the response transmitted including acquired information to the information user device based on a consensus building algorithm executed in cooperation with the other nodes or based upon a rule required to return the same information has been reached obviously suggests successful storage of the association relationship in the blockchain and returning a success message of the registration to the user device by the other node.  As such, motivation to further teach “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”, managed by the blockchain technology is excellent in reliability, availability and maintainability [Inoue: 0093].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”, for the reason of reliability, availability and maintainability due to device registration being managed by the blockchain technology. 
Claim 27:  Li: 0036-0039; discussing the system of claim 26, wherein the operations further comprise generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 28:  Li: 0035-0039; discussing the system of claim 26, wherein the operations further comprise: transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate; and associating the digital mark with the different transaction identification. [Li: 0041, 0045]
Claim 29:  Li: 0035-0039; discussing the system of claim 26, wherein the operations further comprise: through a different association relationship, associating the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 30:  Li: 0036-0039; discussing the system of claim 26, wherein the operations further comprise: transmitting the different association relationship to one or more nodes of the blockchain for storage in the blockchain.
As per claim 31:	Li teach a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
obtaining, from a user device, entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is queryable to retrieve the entity information from the blockchain; and [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, for the entity, a digital mark that is uniquely identifiable based at least on the transaction identification. [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065] 
**based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of the blockchain for storage in the blockchain [Li: 0010, 0063-0065]. Thus, Li suggest (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request transactions received via network interface into a blockchain based on a consensus building algorithm executed in cooperation with the other node [Inoue: 0086]. The inquiry responding part generates a response corresponding to the received information use request transaction where the inquiry responding part acquires identification information included by the information use request transaction, from the information accumulated in the blockchain. Then, the inquiry responding part generates a response to be transmitted through the network interface. Inoue further discloses the information user device may adopt the node device having presented embedded SIM information having been selected by a majority vote or the like at the earliest time, as a response node. Alternatively, the information user device may define a unique rule such as adopting information at the time when the minimum number of nodes required to return the same embedded SIM information has been reached [Inoue: 0087-0093, 0112]. Thus, the response transmitted including acquired information to the information user device based on a consensus building algorithm executed in cooperation with the other nodes or based upon a rule required to return the same information has been reached obviously suggests successful storage of the association relationship in the blockchain and returning a success message of the registration to the user device by the other node.  As such, motivation to further teach “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”, managed by the blockchain technology is excellent in reliability, availability and maintainability [Inoue: 0093].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”, for the reason of reliability, availability and maintainability due to device registration being managed by the blockchain technology. 
Claim 32:  Li: 0036-0038; discussing the storage medium of claim 31, wherein: generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 33:  Li: 0035-0039; discussing the storage medium of claim 31, wherein the operations further comprise: transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate; and associating the digital mark with the different transaction identification. [Li: 0041, 0045]
Claim 34:  Li: 0036-0039; discussing the storage medium of claim 31, wherein the operations further comprise: through a different association relationship, associating the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 35:  Li: 0036-0039; discussing the storage medium of claim 31, wherein the operations further comprise: transmitting the different association relationship to one or more nodes of the blockchain for storage in the blockchain.

(2) Response to Argument
In response to 3. Claims 16, 26, and 31: Li and Inoue do not teach or suggest “obtaining, by the one or more computer devices from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain”: 
	First, in response to Appellant traversal that Li failed to address the obtaining step. According to the final Office action, Li teaches transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc. [Li: para 0027]. This part of Li reads on the “wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain”, where para 0027 stems from a sentence on para 0026, states acquiring transaction data of a target transaction. As per Li, the paragraphs surrounding para 0027, discloses:
processing a transaction request and may be implemented by a plurality of transaction nodes (or simply “nodes”). A person of ordinary skill in the art would appreciate that the transaction node may refer to a computing device (e.g., a computer, a server, etc.). When many such computing devices couple to each other (e.g., via a local network or the Internet), they can form a network of connected nodes. The method may comprise the following steps: [Li: 0025] 
S101: acquiring transaction data of a target transaction [Li: 0026]. 
A transaction node is a blockchain node that participates in the target transaction, and the first transaction node and the second transaction node below are both blockchain nodes that participate in the target transaction [Li: 0028]. 

The term ‘acquiring’ is derived from the word ‘acquire’, where according to Dictionary.com, is defined as to come into possession or ownership of; get as one’s own. The term ‘obtain’ according to Dictionary.com is defined as to come into possession of; get, acquire, or procure, as through an effort or by a request. Thus, by acquiring the transaction data reads unto obtaining step. Accordingly, there may be computer devices that can obtain the transaction identification of a blockchain transaction [per Li: para 0027], as there is a node to process, execute, send/receive data that may be in the form of a transaction request per se.
Second, in response to the Office Action failed to consider the claimed invention as a whole with regard to “obtaining, by the one or more computer devices from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain”. This argument is directed towards the same limitation as that in the first argument discussed above, where this limitation is taught by Li.
With regard to the argument directed towards step S101 and S104 traversing the entity exist in the blockchain. Examiner notes that the claim does not limit a specific sequence of events or steps taking place in determining and/or identifying the entity exists in the blockchain. Appellant points to S101, which involves acquiring transaction data of a target transaction [Li: para 0026] and S104, which is broadcasting the transaction request to one or more consensus nodes, causing the consensus nodes to each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification. The transaction nodes and the consensus nodes are blockchain nodes of a blockchain network [Li: para 0053]. As such, there is substantial evidence the obtaining the transaction identification which “indicates the entity exists in the blockchain”. Additionally, the step of S104 that involves consensus verification suggests the existence of an entity in a blockchain since the node is necessary to participate in the verification on the transaction request and although each blockchain node may act as a transaction node to participate in the target transaction, not every blockchain node may act as a consensus node to participate in consensus verification. Further, Li disclose the each blockchain node may act both as a transaction node to participate in the target transaction, and as a consensus node to simultaneously participate in consensus verification on the transaction request [see Li: para 0029-0033]. Thus, the node participating in the verification (ultimately verified), per the S104: broadcasting the transaction request to one or more consensus nodes, causing the consensus nodes to each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification. The transaction nodes and the consensus nodes are blockchain nodes of a blockchain network [Li: para 0053]. As such, per a PHOSITA would not view Li as failing to identify the existence of an entity in the blockchain. Therefore, Li reads on the claimed “obtaining, by the one or more computer devices from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain”.
Third, the teachings of the Li reference is compatible and reads on the language as claimed without being inoperable or destroying its intended function. Accordingly, with the evidential teachings provided above, Li discloses the utility and function as to that of the claimed invention. 

In response to 4. Claims 16, 26, and 31: Li and Inoue do not teach or suggest “generating, by the one or more computer devices for the entity, a digital mark that is uniquely identifiable based on the transaction identification”:
	First, with regard to the traversal directed towards the digital mark and refers to S102 and again the S104. Similarly to the argument above, Examiner notes that the claim does not limit a specific sequence of events or steps taking place of a transaction identification of a blockchain and thus is not substantial when or which data is added to the blockchain per se. Appellant points to S101, which involves acquiring transaction data of a target transaction [Li: para 0026] and S104, which is broadcasting the transaction request to one or more consensus nodes, causing the consensus nodes to each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification. The transaction nodes and the consensus nodes are blockchain nodes of a blockchain network [Li: para 0053]. Accordingly, with the evidential teachings provided herein, Li reads on the claimed invention.
In response to 5. Claims 16, 26, and 31: Li and Inoue do not teach or suggest “transmitting, by the one or more computer devices, an association relationship between the entity and the generated digital mark that is uniquely identifiable based on the transaction identification stored in the blockchain to one or more nodes of the blockchain for storage in the blockchain”:
Appellant traverses limitations (which are in quotes) that are not exactly recited as in claims 16, 26, and/or 31. For example, Appellant traverses ‘an association relationship between the entity and the generated digital mark that is uniquely identifiable based on the transaction identification stored in the blockchain to one or more nodes of the blockchain for storage in the blockchain’. However, claim 16, 26, and 31 do not recite or suggest the association relationship of the entity and the digital mark uniquely identifiable based on the transaction identification. Rather, for example claim 16 (similarly to claims 16 and 31) recite:
“transmitting, by the one or more computer devices, an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and 
based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device”

According to claims 16, 26, and 31, there is relationship association of an entity and a digital mark to a node of the blockchain for blockchain storage and based on success of storing the association relationship, the computer device return a success message of the registration to the user device. Claims 16, 26, and 31 do not specifically recite transmitting an association relationship between the entity and the generated digital mark that is uniquely identifiable based on the transaction identification stored in the blockchain to one or more nodes of the blockchain for storage in the blockchain.
First, with regard to the traversal directed towards the association relationship between the entity to when the data is stored to the blockchain.  Similarly to the argument above, Examiner notes that the claim does not limit a specific sequence of events or steps taking place of a transaction identification of a blockchain and thus is not substantial when or which data is added to the blockchain per se. Appellant points to S101, which involves acquiring transaction data of a target transaction [Li: para 0026] and S104, which is broadcasting the transaction request to one or more consensus nodes, causing the consensus nodes to each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification. The transaction nodes and the consensus nodes are blockchain nodes of a blockchain network [Li: para 0053]. Accordingly, with the evidential teachings provided herein, Li reads on the claimed invention.
Second, the teachings of the Li reference is compatible and reads on the language as claimed without being inoperable or destroying its intended function. Accordingly, with the evidential teachings provided above, Li discloses the utility and function as to that of the claimed invention.
As for the Inoue reference, cures the deficiencies of Li as according to the U.S.C. 103 which forms the basis for all obviousness rejections set forth in the final Office action that established the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
Conferees:

/EDWARD ZEE/Primary Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                                                                                                                                                                                                                               

{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.